﻿87.	Mr. President, it is a particular pleasure for
me, on behalf of the delegation of Guatemala to congratulate you most cordially on your election to the presidency of the thirty-third regular session of the General Assembly. The delegation of Guatemala is convinced that your election to so lofty a post is but the expression of the high value which the international community places on your great merits. We trust that your personal qualities, your experience in international affairs and your devotion to the ideals of the United Nations will be an effective guarantee that this world Assembly will successfully complete the important tasks entrusted to it, and to that end I offer you the complete co-operation of the delegation I lead.
-88. My delegation wishes to place on record its appreciation to Mr. Lazar Mojsov for the efficient manner in which he guided the deliberations of the General Assembly during the past year.
89.	May I also avail myself of this opportunity to express from this rostrum the appreciation of my Government for the effective, positive, devoted work performed by the Secretary-General of the United Nations, Mr. Kurt Waldheim, whose dedication to duty, to the United Nations and its objectives, has been recognized by the international community.
90.	My delegation, greets Solomon Islands on its admission to this Organization and we most warmly welcome this new State to the international community.
91.	As the Governments of States Members of this Organization, represented here by high-ranking dignitaries, know, on 1 July last the new Government of Guatemala took office. The President is General Fernando Romeo Lucas Garcia, who was sworn in to uphold the principles of democracy and defend freedom. The main goals set were the effective establishment of order and security on the basis of legality; the enjoyment of social justice, full employment and an equitable distribution of income; the organization of the people; the participation of women in national life; municipal and regional development; the national use, increase and conservation of renewable natural resources. These goals were set with a view to accelerating the balanced, integrated and harmonious development of the people of Guatemala.
92.	The Government of Guatemala is deeply devoted to Central America. Accordingly, we maintain and cultivate brotherly relations of co-operation and solidarity with the other Governments and peoples of the area which constitute the Central American community, by proposing and supporting ways and means which may produce a total convergence of our aspirations so that in the future we may be able to re-establish the Great Motherland.
93.	Within the region, the Government of Guatemala is making efforts to reactivate the integration process in Central America. The scheme needs to be given fresh life so that its results will be to the benefit of all Central Americans.
94.	I shall now refer to some items on our agenda, first to state in general terms the thinking of my country in the fields of international politics and economics and to define
the position of my Government in relation to both as a contribution to the work of this Assembly.
95.	One of the basic principles of the international policy of the Government of Guatemala if to give full effect to universally recognized human rights, as well as to respect and guarantee their exercise. In my country, human rights are enshrined in the Constitution of the Republic itself and are part of the internal legal order of the country.
96.	Obviously, at present the world is going through a delicate period in its history, characterized by a deterioration in human values, inflation, the alienation of sectors of the population, the constant impoverishment of large masses, the lack of satisfactory means of meeting their material and spiritual needs, sectarian intransigence and
political intolerance. 
97.	Given that picture, the Government of Guatemala turns to this world forum with faith in the purposes and principles of the United Nations, aware that the attainment of its ideals continues to be the greatest commitment of and the optimum solution for our generation, in view of the challenge presented by tensions, injustice and international imbalances.
98.	Recognizing that universal respect for human rights and fundamental freedoms is one of the primary objectives of the United Nations, and aware that those rights and freedoms are the subject of universal interest and concern, my Government offers its full co-operation in order that their observance and enjoyment may become a living reality.
99.	If we are to make use of the enormous contribution of the United Nations, which proclaims the rules regarding human rights in terms of aspirations and guarantees, in terms of principles of political freedoms and economic and social justice, all Member States must apply those rules and respect the exercise of those rights by their citizens.
100.	In conformity with that philosophy, in 1948 my Government approved the Universal Declaration of Human Rights as well as the American Declaration of the Rights and Duties of Man. Recently we ratified a regional instrument of far-reaching importance in this field, the American Convention on Human Rights,8 which is known as the Pact of San Jose because it was signed in the capital of the sister Republic of Costa Rica. That instrument creates two bodies of great importance for the protection of human rights: one, the Inter-American Commission on Human Rights and, the other, the Inter-American Court on Human Rights. That is to say, there is not only a body for political monitoring but another for jurisdictional monitoring.
101.	In this very Organization, the Government of Guatemala has for. some years now been supporting the idea of establishing the post of ombudsman or High Commissioner for Human Rights, to ensure their enjoyment throughout the world.
102.	My Government wishes to guarantee Guatemalans conditions for a life of dignity that will enable them to develop and improve within a framework of legality and freedom so that all may enjoy the effective protection of good health, decent housing, broad social security coverage, access to all levels of education and the enjoyment of dignified working conditions-in a word, social justice. Thus our attitude of respect for human rights has always been consistent, both internally and internationally.
103.	The present Government of Guatemala believes it essential to introduce a profound change in the approach to human rights so as to do away with any vestige of political or ideological intentions which so often distort and thwart the very impartiality on which they should be based. The Government of Guatemala wishes to place on record in this Assembly its deep respect for human rights and its firm support for the signature of international instruments that would make them universally applicable.
104.	My Government is highly sympathetic to and is most pleased with the initiative of the Government of Costa Rica to the effect that the United Nations should decide to establish a peace university, and in this world forum we place on record our firm support for the location of that centre for higher studies in that sister nation.
105.	There is no doubt that an institution of that kind, the fundamental purpose of which is to create an awareness of one of the highest values of human coexistence—the establishment of world peace—will be widely acclaimed and will enjoy the blessings of all Member States. My Government fully supports the praiseworthy proposal of the Government of Costa Rica to establish, within the United Nations framework, such a centre for study and research, designed to educate people for peace, which is the noblest objective of mankind.
106.	The Government of Guatemala considers that terrorist acts which affect innocent victims are also-quite apart from the motives which lead to them—an intolerable form of violation of human rights. So far the United Nations has not been able to establish effective procedures to solve this grave problem.
107.	For several years the General Assembly has been dealing with the issue of international terrorism and the means to combat it. However, at the outset amendments were submitted to the very wording of the item in an effort, even before the debate began, to introduce the concept that the system of terror could be considered as a plausible political instrument. In my Government's view, that not only is unacceptable, but has prevented this Organization from taking any practical action against international terrorism.
108.	Actually, the only effort to deal with this problem, which is of such vital importance, has been an almost academic debate on its definition and causes, as well as various procedural debates which have prevented an in-depth energetic consideration of the subject. The problem has not existed in this world Organization alone, since the highest regional American organization—the Organization of American States [OAS] — has been unable to make
progress towards the signature of an international instrument against terrorism, despite the gravity of this complex, multifaceted problem.
109.	The delegation of Guatemala considers that, in view of the difficulties in the way of signing a world convention to control international terrorism in all its forms, including its underlying causes it would be advisable, without prejudice to continued efforts at attaining this objective, to seek partial solutions designed to protect innocent victims, through the signing of instruments regulating specific aspects within the vast complexity of the subject of international terrorism. For that reason my delegation supports the extension of the mandate of the Ad Hoc Committee on the Drafting of an International Convention against the Taking of Hostages, set up by the Sixth Committee  at the initiative of the Federal Republic of Germany.
110.	The delegation of Guatemala wishes to make it quite dear that respect for international law, which traditionally has prevailed in my country, makes us vigorously reject the claim that might is right or that extortion and indiscriminate violence can be acceptable instruments in international law.
111.	A few days ago, here at the United Nations, the resumed seventh regular session of the Third United Nations Conference on the Law of the Sea adjourned, leaving unresolved matters of great importance to ail nations of the world.
112.	Guatemala, like many developing countries, has a special interest in the elaboration of an adequately structured world convention of the law of the sea in as complete a. form as possible. My delegation believes that the convention should reflect tire just position of the developing countries, whose basic concept is the sovereignty of the coastal State over all resources in its exclusive economic zone extending to 200 nautical miles measured from the baseline from which the breadth of the territorial sea is measured.
113.	My country also subscribes to the principle, regarding the exploration and exploitation of the sea-bed beyond the limits of national jurisdiction, that the natural resources existing therein are the common heritage of mankind and that, therefore, there must be an equitable distribution of the benefits to be derived from them. We also maintain that the international regime and machinery in connexion with Hid sea-bed must have sufficient and exclusive control powers over the exploration and exploitation of those resources.
114.	As regards the problem of the reunification of Korea, the Government of Guatemala believes that the most desirable way to achieve a lasting peace on the Korean peninsula, is by a resumption of the dialogue between South and North Korea that has been broken off, so that by means of direct negotiations between the parties a solution to a conflict may be found. 
115. It is undeniable that the world economy has in recant years experienced a series of grave crises which have had serious effects, especially in the developing countries
because of their greater vulnerability in general to external economic shocks.
116. The developing countries have become a powerful factor and their influence is being felt in all spheres of international activity. This irreversible change in the balance of power in the world makes it necessary to have the active, full participation, on a footing of equality, of the developing countries in the formulation and implementation of all decisions which are of interest to the international community.
117. A few years ago the General Assembly adopted the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)], which declares that a fundamental objective is to promote the establishment of a new international economic order based on equity, sovereign equality, interdependence, common interest and cooperation among all States, irrespective of their economic and social systems. To that end it is necessary to make international economic relations more rational and equitable, to promote structure changes in the world economy, to create conditions which will permit a greater expansion of trade and the intensification of economic co-operation among all nations, to Strengthen the economic independence of the developing countries and to establish and further international economic relations, bearing in mind the recognized differences in development among the developing countries and their specific needs.
113. Efforts at a global transformation of the international economy are still far from attaining their eventual goal. In the various forums in which the main items of the international economy are being discussed no significant advance has been made.
119.	The Government of Guatemala will continue to co-operate constructively in the various forums in efforts to arrive at global solutions by means of negotiation and concerted positions so that in all the existing machinery or any that may be established favourable treatment will be given to the developing economies. At the same time we advocate the opening up of markets and the correction of protectionist policies in developed countries, the horizontal and vertical expansion of preferences for developing countries, as well as the elimination of tariff and non-tariff barriers which, to the detriment of those countries, militate against a balanced expansion of the world economy.
120.	Last month at Buenos Aires the United Nations Conference on Technical Co-operation among Developing Countries was held with the purpose of creating a structure of multiple links among those countries and of devising mechanisms for genuine co-operation and linkage in the developing world.
121.	Obviously, to lend support to the process of technical co-operation among developing countries, it would be necessary to introduce changes in the content and the flow of traditional technical: cooperation, in the conviction that technical co-operation among developing countries should not exempt the industrialized countries from fulfilling their responsibilities to the developing world. On the contrary those countries should substantially increase their contribution to development and to bringing about structural changes in the international system,
122.	My Government holds the view that in the developing countries there is broad and Varied know-how in various areas, experience and ability that could be placed at the service of development. Furthermore, the respective national institutions should be encouraged to realize that self-help and a complete awareness of their own capabilities is essential for the success of technical co-operation among developing countries,
123.	Guatemala wishes to emphasize the far-reaching role which regional efforts can and must play in technical cooperation Within the region as well as with other developing regions,
124.	Latin America is placed in a situation of intermediate development with special characteristics, since its main economic and social indicators and the rate of growth of the economy of the countries of the region are usually higher than the average in the developing countries. Our Latin American region has maintained economic relations with the developed countries for a long while and lately by means of mechanisms for integration we have also begun to undertake intraregional economic activities in addition to the historical relations of the continent. In view of these circumstances the Latin American region is in a position to contribute to a greater understanding at the world level among the various developing areas.
125.	My Government has every intention of participating in efforts aimed at giving impetus to technical co-operation among developing countries, as we are aware that this is a historical imperative deriving from the need for a new international economic order.
126.	It is obvious that the conditions in which international trade is carried out are unfair. Thus any structural change must start with the basic premise that present marketing mechanisms are defective and distorted. For a basic restructuring of the patterns of international trade, there must be more careful planning at the international level, The delegation of Guatemala considers that this problem must be viewed in a far broader perspective than that of the usual discussion in terms of tariffs and quotas on individual products.
127.	Among the most serious problems which affect international trade is the fluctuation in prices of raw materials and the constant deterioration of the terms of trade for countries producing primary goods. Therefore what is needed is specific action so that when better conditions are negotiated in international trade there will be protection against violence and progressive fluctuations.
128.	It is a certain fact that the present marketing structures make it impossible for the countries of the third world to obtain a just price for their exports. Therefore among other measures it is desirable to organize associations of raw-materials suppliers so as to counteract the vast concentration of negotiating power on the demand side.
129.	The Government of Guatemala has fully supported within this context the work of the UNCTAD Ad Hoc
Intergovernmental Committee for the Integrated Programme for Commodities, and fully supports the establishment of a common fund within UNCTAD and regrets that the negotiating conference on that subject that was held last year-in the United Nations9 was unable to take any concrete decision on the subject, despite the justness of its objectives, such as the establishment and maintenance of prices for commodities at levels that are equitable for consumers and remunerative for producers; the reduction of excessive fluctuation of prices of commodities and in the volume of trade; security of access to markets and to suppliers; expansion of the processing of primary products; improvement in competition and restructuring and rationalization of the marketing and distribution system.
130.	My delegation wishes also to refer to the multilateral trade negotiations held within the framework of GATT. The question regarding the reform of the international institution where world trade is developed appears as one of the means established by the Tokyo Declaration10 to achieve the growing expansion and liberalization of world trade, as well as raising the standard of living and well-being of mankind.
131.	The Declaration has the merit of recognizing the special problems encountered by developing countries in their participation in world trade, and contains a series of commitments intended to solve their problems by reform in the legal framework in which world trade is earned out, making it more effective and equitable for developing countries.
132.	Multilateral trade negotiations are of primary importance for the developing countries, given the task of bringing up to date and revising the General Agreement on Tariffs and Trade so that it takes into account their special situation by granting more favourable treatment.
133.	The multilateral trade negotiations are about to come to an end, and it will be obvious that the industrialized countries have not accepted in their entirety the principles of the Tokyo Declaration on a different and more favourable treatment for the developing countries.
134.	Quantitative restrictions still remain, as do surcharges, tariff and non-tariff barriers, and agreements on products which, in their modalities, restrict the natural progression of imports to the detriment of the trade interests of the developing counties.
135.	In brief, it would seem that so far, the developed countries are not convinced that the economic growth of the developing countries constitutes an objective of common interest to all contracting parties.
136. My Government has actively participated in the multilateral trade negotiations in GATT, and will continue to make its contribution so that, in so far as possible,
9	The first and second parts of the United Nations Negotiating Conference on a Common Fond under the Integrated Programme for Commodities were held in Geneva from 7 March to 2 April and from 7 November to 1 December 1977, respectively.
10	Declaration of 14 September 1973 approved by the Ministerial Meeting of the Contracting Parties to the General Agreement on Tariffs and Trade held in Tokyo.
changes may come about both in the liberalization of trade and in the legal regime that governs it.
137.	My delegation wishes to refer to the United Nations Conference on Science and Technology for Development, which is scheduled to be held next year in Vienna.
138.	During the First United Nations Decade for Development, it was obvious that science and technology were not able to satisfy the hope of providing the developing countries with the means of improving their social and economic condition. During the first half of that Decade, there was a plan here at the United Nations to convene the United Nations Conference on the Application of Science and Technology for the Benefit of the Less Developed Areas, but even when we succeeded in creating an awareness of the importance of science and technology in the development process the political will to carry this out was missing. This is why the Government of Guatemala attaches great importance to the world conference to be held on this subject. We optimistically hope that it will establish the mechanisms for the transfer of know-how as well as for promoting local technologies and improving the capability of the developing countries to adapt imported technology.
139.	Last year, the General Assembly established the Commission on Human Settlements, so as to assist countries and regions to increase and improve their own efforts to solve the problems of human settlements, as well as promoting greater international co-operation, in order to increase the resources to
be made available to developing countries and regions.
140.	It is obvious that this is a problem that affects many nations, and several international organizations are carrying out activities related to human settlements.
141.	My country is a member of the Commission on Human Settlements, to which we attach much importance, and we are prepared to co-operate fully so that that Commission will formulate and promote policy objectives, priorities and guidelines regarding existing and future work programmes in the sphere of human settlements, in accordance with the recommendations adopted by Habitat.
142.	On the occasion of the earthquake of 4 February 1976 which Guatemala suffered, the problem of human settlements acquired greater urgency. Therefore, my Government is making every possible effort to increase the building of decent housing to meet the needs of the population most gravely affected by that catastrophe. Undoubtedly, international co-operation in this field is very significant for my country, within the global framework of reconstruction of the areas damaged by that seismic movement.
143.	Within this context, my Government considers that the Vancouver Declaration on Human Settlements, 1976,
is most important, as are the existing programmes of international co-operation, which constitute an instrument to open up new horizons so as to guide national and international action more effectively and with greater impetus to solve the problems of Habitat.
144.	It has been recognized with a growing sense of urgency in recent years that mankind is not interested in protecting the environment in which human beings live.
145.	My country participated in the United Nations Conference on the Human Environment, held in Stockholm in June 1972, when the Declaration14 was adopted which affirmed that nations are responsible for ensuring that their activities cause no damage to the environment of other countries and that they must co-operate in developing international law regarding liability and indemnity for pollution and other damage caused to the environment beyond their frontiers. It also pointed out that environmental policies must promote, and not adversely affect, the potential development of the developing countries.
146.	My Government attaches special importance to environmental matters. Nationally we have a committee for the conservation and improvement of the environment, which has technical advisory committees. My Government, which is a member of the Governing Council of UNEP, will continue to co-operate in this field at the international level.
147.	It is a fact that some nations have been affected by the continuous looting of their archaeological treasures and of their cultural heritage in general. My country is one of those affected, since several relics inherited from our forefathers have been illegally removed from our national territory. It is a fact that these archaeological relics constitute the testimony of a history, a culture and a civilization such as the Mayan civilization, whose spirit is perpetuated and renewed in them.
148.	The endless speculation which goes on today in connexion with the prices paid for works of art inspires dealers and looters to use all possible means to appropriate artistic and archaeological treasures from the countries to which they belong.
149.	The return of cultural goods to the countries which have lost them continues to raise specific problems which neither concerted agreement nor spontaneous action has been able to solve, so that it has become necessary to deal with this matter on a global basis. Recently the Director-General of UNESCO appealed to the international press to try to arouse a wide and strong movement of public opinion throughout the world to encourage respect for works of art to be expressed by the return of these works of art to their countries of origin whenever necessary.
150.	My Government believes that the restitution of a work of art, a document or an archaeological treasure to the country to which it belongs helps a people to recover part of its memory and of its identity, and is proof of the value which mankind attaches to these treasures, which represent the history of the world.
151.	My delegation believes that the United Nations, through one of its specialized agencies, such as UNESCO, can do much to develop a world conscience, so that archaeological treasures may be restored to their countries of origin. Nationally, my Government will continue to make every effort to recover its archaeological heritage, which constitutes our history and which is part of the cultural patrimony of its people.
152.	I shall now refer to a matter which is of vital importance for my country, that is, the question of the territory of Belize, which is illegally occupied by the United Kingdom of Great Britain and Northern Ireland.
153.	Despite the fact that on repeated occasions different representatives of my country have detailed the legal, historical, geographical, political and moral arguments substantiating the legitimate rights of Guatemala over the territory of Belize, I deem it appropriate, as Minister for Foreign Affairs of the new Government of Guatemala, to refer once again specifically to the background of this problem. At the same time, I wish to insist once again that the case of Belize cannot be resolves/, through the regular decolonization process, because this is a matter of a territory subject to a century-old claim. That is why the inter-American system has excluded it from that procedure, as it has the other territories which are the subject of dispute between American Republics and extra-continental Powers. I also wish to reiterate that the United Nations lacks competence to intervene in a dispute which is subject to the procedure of direct negotiations between two sovereign States, Guatemala and the United Kingdom. Therefore, since the dispute is now subject to a legal procedure advocated in the Charter of the United Nations itself, it is in no way fitting that the General Assembly should dictate guidelines for a political solution.
154.	It is also vital for my delegation to clarify many distorted allegations of the truth in relation to this problem, since some delegations in past years have made Guatemala appear in this Assembly to be a nation with expansionist aims. Yet others have forged the theory that the claim of Guatemala to Belize, although it is legitimate, should be subject to principles which are still under discussion in the doctrine of international law, and attempts are made to give preferential validity to this over certain definite rights. Attempts are thus made to reduce the matter to a question of indemnity by remuneration, as though the legitimate rights of a country over its territory can be the subject of financial or pecuniary terms.
155.	From the discovery of the new world and during the three centuries of Spanish colonization, Spain's possessions in America were constantly attacked by other European Powers, sometimes openly in acts of war, at other times by marauders, corsairs, buccaneers and pirates who made a hunting ground of Spanish America, and particularly of the Caribbean Sea.
156.	It is in these latter activities that we find the origins of the British establishment on the coasts of Guatemala. Some of those seamen found it easier to devote themselves to the illegal extraction of wood, logwood, mahogany and cedar, abandoned the risks of the hunt and settled down in the Belize region. These clandestine operations were protected by distance and by the special configuration of the coasts in the area, whose reefs and chains of keys and islets made them a good refuge.
157.	Spain and its governors in America constantly attempted to expel the plundering intruders, but the nation, weakened by the great endeavour of colonization in America and bled white by constant wars, was eventually constrained to seek a logical settlement by means of the peace treaties of 1783 and 1786. Those treaties authorized the presence of British subjects in the Belize region but only for the purpose of cutting timber in a very limited, clearly defined area, with an express prohibition against erecting permanent establishments or fortifications, and with express recognition by Great Britain that sovereignty in the zone granted for specific use belonged clearly and categorically to Spain. All the rest that has been said about battles and deeds of war is pure legend and fables woven around the conspiracy of certain Belize political groups who are trying to deprive Guatemala of part of its territory.
158.	When independence was proclaimed in 1821 within the context of the ancient kingdom of Guatemala and the United Provinces of Central America were constituted by virtue of the legal principle of uti possidetis, which was universally recognized as determining boundaries in the new States of Spanish America, the United Provinces succeeded Spain in its sovereignty over the region of the isthmus and there was a concomitant rash of usurpation and occupation. Almost all of the Caribbean coast of Central America was occupied by vanguards of British imperialism: Belize in Guatemala, the Bahia Islands in Honduras, and Mosquitia at the mouth of the San Juan River in Nicaragua all represented British attempts to transform Central America into yet another colony. The men of Central American nationality persevered patriotically and gradually expelled the invaders, sometimes by means of diplomacy and at other times by force, until the point we have reached today when the last stronghold of the British presence in Central America is Belize.
159.	Since the day of independence Guatemala began to suffer the harassment of the British in Belize, and we also began consistently and tenaciously to fight for the return of the territory. The authorities of the so-called Establishment of the Bay of Honduras, or Belize, constantly threatened Guatemala, not only because of the attempts of that country to recover its territory, but also because Guatemalan law considered any man who entered its domain as a free man. That was why the slaves brought to Belize by the loggers, most of whom came from Trinidad and Jamaica, found secure protection in Guatemala. While they were treated by the British as savages and fugitives, and branded with fire by the ignominious symbol of the carimba, or branding iron, in Guatemala they were free men who fully recovered the right to be treated as such. This gave rise to indignant actions and even to intimidation by the British naval forces, which demanded return or indemnity. Guatemala did not accede to any of this.
160.	To this must be added the very serious fact that territorial usurpation continued. The English were not satisfied with occupying and exploiting the region designated for their specific use in the treaties with Spain; they carried their depredation further and, aided by their
superior power, penetrated by force of arms fresh areas of Guatemalan territory. Through the east of Belize they entered Peten, and from the south they reached the Sarstum River. The Guatemalan population and the vast majority of indigenous groups such as the Kekchies and Mopanes were expelled or enslaved, as were the local Guatemalan authorities. Even to this day we find vestiges of this treatment in Belize, where indigenous groups which have succeeded in surviving exploitation are constrained to live in limited zones which are officially called Reservations.
161.	The democratic actions undertaken by Guatemala, a new and weak nation, both to recover its occupied territory and to put an end to new deprivations were viewed with disdain by Great Britain. Our diplomatic archives are full of tales and records of the affronts and humiliations which our envoys suffered.
162.	In the middle of the last century the United States of America began to acquire the rank of a great Power and also set its sights on the Central American isthmus. Transportation to the gold mines of California, which had just been acquired, was routed through Nicaragua. The possibility of building a canal in some part of Central America generated acute rivalry between the United States and Great Britain, each of which fought for the sole right to exploit us. The conflict was resolved in 1850 by the signing of the Clayton-Bulwer Treaty, whereby England and the United States undertook, vis-à-vis each other, not to acquire possessions or colonies in Central America. It was also agreed that any canal to be built would be neutral and open to navigation by all Powers. This instrument, res inter alios acta for all Central American nations, in a certain indirect way led to the withdrawal of Great Britain from some of the regions which it had occupied in Central America and to the gradual disappearance of the absurd Kingdom of Mosquitia which had been established by England on the Atlantic coast of Nicaragua.
163.	But Great Britain did not leave Belize and compelled Guatemala to sign the 1859 Convention.1 s This instrument is not only a violation of the Clayton-Bulwer Treaty; it is also a typical example of a covenant between two parties who are unequal in force. Guatemala agreed to cede territory under a transparent disguise of a boundaries convention as the only way to contain English advances because our Caribbean coastline was rapidly disappearing. Furthermore, this Convention deluded an indemnity clause which consisted of a British commitment to build a highway towards the narrow part of the Caribbean beaches which Guatemala still owned. It believed that the latter would at least comply with its obligations.
164.	The United Kingdom obstinately refused to comply with the indemnity clause to which it had subscribed. Guatemala took action and constantly and repeatedly submitted requests to the British Government for compliance with what had been solemnly agreed upon. All was in vain. On the contrary, in a singularly cavalier manner
Great Britain not only proclaimed itself, as it still does, in legitimate possession of the regions that it exploited under the precarious right of specific use in accordance with the treaties with the Spanish crown, but also claimed new and extensive areas over which it had never had any title and which it had taken away from the Republic of Guatemala.
165.	This accumulation of circumstances led to my country's declaring that the 1859 Convention had lapsed because of non-compliance by one of the parties. We had no other choice. Out of necessity we reached the conclusion that if the indemnity clause had no effect for Great Britain then neither did the clause on the boundaries of the territories have any effect for Guatemala. The entire treaty then lapsed as was recognized many years ago in London by British officials. This enabled Guatemala to maintain firmly, as it always has done and will continue to do, its claims for the recovery of the territory which was seized from us.
166.	Nevertheless, the Government of Guatemala has always been ready to resolve the matter in the best manner possible, and to this end it put forward various proposals which repeatedly met with the barrier of British inflexibility or manoeuvring. After various attempts at a direct settlement, arbitration was proposed, but London did not approve the candidate for arbitrator. Then there was a proposal to bring the problem before the International Court of Justice, but the United Kingdom insisted that that lofty tribunal consider the case stricto jure as against the Guatemalan request to apply the procedure ex aequo et bono, so as to make it possible for the judges to learn the historical, legal and moral circumstances which had been decisive in this question. After many diplomatic initiatives, it was later agreed that there the United States of America would act as mediator, and once again the British put up opposition, this time to the proposals of the mediator. Lastly, for the past three years we have been committed to direct negotiations, in conformity with Article 33 of the United Nations Charter, and we trust that by this means we shall soon be able to arrive at a final settlement. Naturally that can only happen if the process is not disturbed by persistent interference and if the craftiness of the other side does not render null and void the desire to reach agreement which has been shown. That side can give the best proof of its sincerity by adopting an understanding and a flexible position.
167.	I have set forth very briefly the background and present status of this historical territorial claim. I have also demonstrated that the territory of Belize is an integral part of the national Guatemalan territory. All of this compels me vehemently to-reject any hint that my country has any expansionist or colonialist intentions. As has been rightly said in this forum by one eminent representative, Guatemala has no imperialist tradition; all it wishes is to recover part of its territory, which belongs to it in accordance with unquestionable legal titles and obvious social facts and realities.
168.	Guatemala was one of the 89 countries which voted to adopt the historic resolution 1514 (XV), containing the Declaration on the Granting of Independence to Colonial Countries and Peoples. In so doing, we placed clearly and unequivocally on record that the Declaration, in accordance
with the provisions of paragraph 6, was not applicable to the age-old dispute over Belize, since it expresses in categorical terms that:
"Any attempt aimed at the partial or total disruption of the national unity and the territorial integrity of a country is incompatible with the purposes and principles of the Charter of the United Nations."
169.	At the meeting of the General Assembly on 14 December 1960, Mr. Palar of Indonesia explained that his delegation was one of the delegations which has proposed paragraph 6-which I have just quoted-and that he considered that the situation of the territory "which the Guatemalan delegation had in mind [has] been taken into consideration in paragraph 6". At that time Indonesia was claiming its rights over West Irian, which it considered to be an integral part of its territory and which was later restored to it.
170.	It is fitting to recall that the Goa enclave was also incorporated into the sovereign possessions of India, which considered it an integral part of its territory.
171.	There is no doubt that the principle of self-determination cannot be extended to the point where it causes the territorial dismemberment of a State; this would be contrary to the fundamental right of existence of the State and of its own integrity.
172.	Obviously, many delegations supported the resolutions on the case of Belize adopted by the General Assembly in the years 1975, 1976 and 1977, prompted by deep feelings, since they represented peoples which had had to fight and to shed their blood to free themselves from colonialism.
173.	My Government wishes to appeal to the delegations here present to meditate very seriously over the Belize problem and understand that my country cannot recognize as binding or constituent any resolutions which exceed the competence of any political organ, such as the General Assembly.
174.	Representatives should also give thought to the designs of the colonialist Power, which apparently incites foolhardy movements to precipitate a declaration of independence in Belize, even though this runs counter to the procedure which this same Power has proclaimed as legal and viable for the attainment of that objective. In this respect I must reiterate that Guatemala clearly, definitely and categorically opposes a sudden or unilaterally granted independence for Belize, as well as any act aimed at transforming the status of Belize behind Guatemala's back; we also oppose any attempt to circumscribe, limit or disturb the framework of the negotiations taking place between Guatemala and Great Britain, with the participation of the Government and the people of Belize, to settle the territorial dispute.
175.	In connexion with this matter, it is fitting to recall what the representative of Congo (Leopoldville) said in this Assembly more than 15 years ago:
"In obedience to the wave of new ideas, they [the colonialists] intend to 'decolonize' at any cost, as if to ease their consciences. But Africa remains vigilant and refuses to be taken in by the peddlers of good intentions."
176.	The Head of State of Ghana at the same Assembly in 1960 said that:
"... something has happened... which has justified the constant warning to the African countries to be on their guard against what I call 'clientele-sovereignty', or fake independence, granted by the metropolitan Power, with the concealed intention of making the liberated country a 'client-state' and controlling it effectively by means other than political ones."18
177.	I should like to ask this Assembly whether there is any Government which, in compliance with the principle of self-determination, is prepared to accept the claim of a tribe, population clusters, ethnic group or minority which, taking refuge in this principle, wants to remove a good part of its territory, as is the case with part of Guatemalan territory which they intend to separate from Guatemala, on the basis of a convenient interpretation of the principle of the self-determination of peoples.
178.	Guatemala has fully shown its willingness to have this matter solved by means of negotiations so as to arrive at a just and equitable settlement of its historic territorial claim of more than a century. Being in favour of peaceful solutions to settle international disputes in accordance with international law, we have held uninterrupted talks with the Government of the United Kingdom of Great Britain and Northern Ireland aimed at ending this dispute.
179.	In the same spirit, the Government of Guatemala is prepared to continue those negotiations so as to find an equitable, honourable, peaceful and negotiated solution to this dispute without undermining the rights of Guatemala and taking into account the vital interests of the people of Belize.
180.	We, the Guatemalans, are able to offer every kind of guarantee and security to the people of Belize, who will always find among us a brotherly willingness to arrive at fruitful and constructive coexistence. Destiny has linked us to strengthen a development we can carry out jointly, overcoming any obstacle that might bar our way. However strong the factors that might divide us, our will to achieve mutual understanding will be more powerful and more resolute.
181.	I wish to express my Government's hops that the work of the thirty-third regular session of the General Assembly will be crowned with successful results compatible with the aspirations of the peoples of all the world.
182.	I believe the United Nations must devote its best efforts to maintaining the new international spirit so as to build a new era of solidarity and co-operation for the benefit of our peoples.

















